Quinn, J.
(dissenting). I am unable to agree with Judge PIolbtrook’s opinion in this case. It is my opinion that the result reached by it is neither justified by the language of CL 1948, §§ 213.183 and 213-.186 (Stat Ann 1958 Bev §§ 8.184 and 8.187) nor is it supported by the cases cited. It concludes from the following language in section 213.183: “and shall fix the time for filing their report,” and from “shall report * * * at or before the time fixed for that purpose,” found in section 213.186 that the only effective order that the trial court can make is the first one, unless all parties acquiesce. It then finds the only effective order was the order of September 26, 1963, requiring report by January 18, 1964, and the report filed April 23, 1964, was too late and violated the rights of defendants. It then cites excerpts from State Board of Education v. von Zellen (1965), 1 Mich App 147, In re Petition of Rogers (1928), 243 Mich 517, and Detroit Sharpshooters’ Association v. Highway Commissioner (1876), 34 Mich 36, in support of strict construction of condemnation statutes. Each of the cases cited involved a jurisdictional defect in the proceedings and none is controlling here where a jurisdictional defect is neither alleged nor proved.
It is of interest to note that the point of Judge Holbrook’s decision is not raised in defendants’ brief nor in their objections in the trial court to the report of the commissioners. Defendants’ appeal involves the adequacy of the compensation awarded to them and their argument with respect to the time lapse *429between hearing and report is in support of their claim that the award is inadequate, not that the order of October 5, 1964, did not effectively set the report date as April 23, 1964.
The mandatory language, “and shall fix the time for filing their report” contains neither a minimum nor a maximum time. The reason therefor is well expressed by Judge Holbrooic as follows:
“The legislature could not set forth specific time limits within which commissioners should make their reports because of the wide variances and difficulty which occur between various cases. Instead, this duty was placed in the hands of the trial judge, who can more accurately fix the time limit in each particular case.”
I conclude the language of the statute requires the trial judge to set the time of filing the report, but the time is to be determined by him as the circumstances dictate. Mere lapse of time between hearing and report without a showing that the award was inadequate because of such lapse is meaningless and this record does not convince me the award is inadequate. As to the fourth question of defendants, I cannot find any violation of their constitutional rights on this record.
The first question raised by defendants is, “Is the trial court obligated to accept the award if it is within the range of testimony?” The answer is that not only is the trial court obligated to accept such an award but so is the appellate court, unless palpably contrary to the evidence. In re Widening of Michigan Avenue (1941), 299 Mich 544. Here the plaintiffs’ evidence showed a value of $204 per acre; the defendants’ evidence indicated $1,500 per acre; the award was approximately $336 per acre. As was said in In re Widening of Michigan Avenue, supra, at page 549,
*430“The jury may listen to the opinions of witnesses, their estimates of value, and their methods of arriving at the conclusions expressed, hut the jury is not bound by the testimony alone; they are to exercise their judgment based not only upon the testimony but their own knowledge gained from a view of the premises. * * * The determination of value is not a matter of formulas or artificial rules, but of sound judgment and discretion based upon a consideration of all the relevant facts in a particular case.”
There is no showing here that the award is palpably contrary to the evidence.
Defendants’ second question is, “Should the commission consider a legal and intended use of land applicable in determining its value?” The obvious answer is yes, but again the record fails to demonstrate that the commission did not consider the intended use of defendants in reaching its award.
The final question raised by defendants is, “Is the commission obligated to find the total involved in the condemnation take?” In view of their argument on this point, the question is rather ineptly stated. The order of necessity described a tract of defendants constituting approximately 35.5 acres. At the hearing before the commissioners, defendants sought to introduce evidence that they were purchasing an adjoining 1-1/2 acres on land contract, none of which was touched by the actual taking. Such evidence would be pertinent only to severance damages. Before a ruling was made on the offer of such evidence, a colloquy occurred between counsel and the commissioners during which all acknowledged the vendor of defendants had received no notice of the proceedings and the rights of the vendor could not be litigated without such notice. Receipt of the proffered evidence conceivably could prejudice the whole proceedings. It was suggested defendants reoffer the evidence; this they never did. *431They now argue error because the record does not show the commissioners considered the 1-1/2 acres in making the award. On this record, I do not believe the question is before us.
I vote to affirm the trial court.